MEMORANDUM ***
Eugenio Davila-Frias, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ summary affirmance of an immigration judge’s (“IJ”) decision denying his application for asylum and withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence, Nahrvani v. Gonzales, 399 F.3d 1148, 1151 (9th Cir.2005), and we deny the petition for review.
Substantial evidence supports the IJ’s conclusion that Davila-Frias failed to establish eligibility for asylum. Davila-Frias’s vague testimony regarding threats he received related to his union membership did not establish past persecution, see id. at 1153-54; Lim v. INS, 224 F.3d 929, 936 (9th Cir.2000), and he failed to present evidence showing an objectively reasonable fear of future persecution, see Nahrvani, 399 F.3d at 1154.
Because Davila-Frias failed to establish eligibility for asylum, he necessarily failed to demonstrate eligibility for withholding of removal. See id. Davila-Frias’s contention that the BIA’s streamlining procedure violates due process is foreclosed by Falcon Carriche v. Ashcroft, 350 F.3d 845, 850-51 (9th Cir.2003). To the extent Davila-Frias argues that streamlining is inappropriate in the asylum context, his argument is foreclosed by Garcia-Martinez v. Ashcroft, 371 F.3d 1066, 1078-79 (9th Cir.2004).
The voluntary departure period was stayed, and that stay will expire upon issuance of the mandate. See Desta v. Ashcroft, 365 F.3d 741 (9th Cir.2004).
Davila-Frias’s June 8, 2005 “Motion for Extension of Time to File Supplemental Opening Brief’ is denied.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.